Bigelow, C. J.
The power of one copartner to make and execute a valid transfer, either absolute or conditional, of a ship, vessel or other personal property belonging to the firm, is clear *103and unquestionable, and has been often recognized and affirmed by this court. Lamb v. Durant, 12 Mass. 54. Tapley v. Butterfield, 1 Met. 515. Milton v. Mosher, 7 Met. 244.
That this' power was well executed in the present case, we cannot doubt. One of the copartners, having authority to pass a valid title to the vessels by bill of sale, as incident thereto could execute them in any form or mode by which such title could be legally transferred. It is quite immaterial whether it was done by signing the name of the firm or the name of each copartner separately.
A very different question would arise if one copartner should undertake to sign the separate names of his copartners to any contract, promise or agreement, by which a separate or individual or a new and additional liability might be created or assumed. Judgment for the plaintiff.